DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment under the AFCP 2.0 program (which is hereby entered) Claims 1-3, 5-10, 12-17, 19 and 20 are pending. Claims 1, 5, 8, 10, 12, 15 and 19 are currently amended.  Claims 4, 11 and 18 are canceled.  It appears that no new matter has been entered. The amendments to the claims have overcome the rejections to Claim(s) 1, 2, 3, 6-11, 13-18 and 20 under 35 U.S.C. 103 as being unpatentable over Hayner (US 3447566) in view of Bachmann (US 7028976); Claim 4 (and in the alternative claim 11) under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann as applied to claims 1, 3, 8 and 10  above, and further in view of Honegger (US 2649273); Claim 5 under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann (and/or) in view of Honegger as applied to claims 1, 3 and 4 (and/or 8, 10 and 11)  above, and further in view of Chadwick (US 2649273); Claim 6 and 13 (in the alternative) under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann as applied to claim 1  above, and further in view of Feith (US 2010/0163651); Claim 7 (in the alternative) under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann as applied to claim 1  above, and further in view of Spears (US 6283148); Claim 18 (in the alternative) under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann as applied to claims 15 and 17  above, and further in view of Honegger; Claim 19 under 35 U.S.C. 103 as being unpatentable over Hayner in view of Bachmann and/or in view of Honegger as applied to claims 15, 17, 18  above, and further in view of Chadwick; and accordingly those rejections are withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the ribs to extend between a first end and a second end, an area of a cross-section of the ribs to increase from the first end to a midpoint of the ribs, the area of the cross-section of the ribs to decrease from the midpoint to the second end” in combination with the other limitations set forth in the independent claims; where it is noted that spears teaches the ribs increasing and then decreasing in cross sectional area, but to modify Hayner with Spears (US 6283148) (previously cited) would not make the claimed limitations obvious due to the lack of teaching of the location of the midpoint rib transition; and accordingly it would not have been obvious to provide the above claimed arrangement especially without improper hindsight construction of the same. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753